DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because “the actuator disabling switch” (¶ 3, ll. 1-2) lacks antecedent basis in the claims.
Claim 6 is objected to because “the material processing system” (last line) lacks antecedent basis in the claims.
Claim 14 is objected to because “the state output indicator” (ll. 1-2) lacks antecedent basis in the claims. It is noted that a state output indicator is recited in claim 2, but claim 14 depends from claim 1.
Claim 15 is objected to because “the state output indicator” (l. 3) lacks antecedent basis in the claims. It is noted that a state output indicator is recited in claim 2, but claim 15 depends from claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the terms “unrestricted states” and “restricted states” (¶ 7, ll. 3-4) are unclear. For example, a state in which an actuator is disabled may be interpreted as the actuator being in a “restricted” state and also as the system being in an “unrestricted” state.
Claim 6 is indefinite because it is unclear what parameter the processor is “configured to limit” (second to last line) in the operation of the actuator. 
Claims 2-19 are also indefinite because of their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al. (WO 2017/176568 A1).
Regarding claim 1, Barrett et al., herein Barrett, discloses a material testing system (100; fig. 2), comprising: an actuator (32, 36) configured to control an operator-accessible component (102, 104) of the material testing system (valves 20 and 22 control upper and lower grips 102 and 104 to open or close; ¶ [0019]); an actuator disabling circuit (70) configured to disable the actuator (proportional pressure control logic unit 70 enables or disables valves 20 and 22; ¶ [0022]); and one or more processors (16) configured to: control the actuator (70) based on a material testing process (control unit 16 controls proportional pressure control logic unit 70 based on a material testing process; ¶ [0022]); monitor a plurality of inputs (various inputs including at least from pressure sensor 40, footswitch module 92, and desired method pressure and safe pressure inputs from an operator; fig. 4B and ¶¶ [0023, 0026]) associated with operation of the material testing system (100); determine, based on the plurality of inputs and the material testing process (such as a desired pressure range; ¶ [0022]), a state of the material testing system (100) from a plurality of predetermined states (testing system 100 has states including at least a testing state and an emergency stop state; ¶ [0037]), the predetermined states comprising one or more unrestricted states and one or more restricted states (at least a testing state is an “unrestricted” state and an emergency stop state is a “restricted state; ¶ [0037]); and control the actuator disabling circuit (70) based on the determined state (control unit 16 controls proportional pressure control logic unit 70 based on the determined state from the 
Regarding claims 3, 9, 10, and 14, Barrett discloses wherein the plurality of inputs comprises a guarding input (92) configured to indicate whether an operator is within a predetermined volume around the material testing system (100), and the one or more processors (16) are configured to set the state of the material testing system (100) in response to determining that the operator is within the predetermined volume (footswitch module 92 indicates whether an operator is within a predetermined volume of a footswitch and control unit 16 sets a state of testing system 100 in response to an input from footswitch module 92; fig. 2 and ¶ [0038]); wherein the plurality of inputs comprises an emergency stop input (step 632; fig. 6) coupled to at least one of the one or more processors (16) or the actuator disabling circuit (an emergency stop input is coupled to control unit 16 via controller 90; ¶ [0037]), wherein at least one of the one or more processors (16) or the emergency stop input is configured to control the actuator disabling circuit (70) to disconnect the actuator (20, 22) from the source of energy for the actuator (control unit 16 controls logic unit 70 to disconnect grip valves 32 and 36 from being filled by pressurized air from valves 20 and 22); wherein the one or more processors (16) are configured to control the actuator disabling circuitry (70) to continue disconnection of the actuator from the source of energy (pressurized air, which is a source of energy) after the emergency stop input is released until the one or more processors identify a user interaction to reconnect the actuator to the source of energy (control unit 16 controls proportional pressure control logic unit 70 to continue disconnection of valves 20 and 22 form grip valves 32 and 36 until at 
Regarding claims 16-19, Barrett discloses wherein the one or more unrestricted states comprise: a caution state (initialization state) in which the one or more processors (16) are reducing restrictions on the actuator (20, 22) and are not controlling the actuator to perform testing (at least in an initialization state control unit 16 reduces restrictions on opening the grips when testing is not performed; fig. 3, step 306); and a testing state in which the one or more processors (16) are reducing restrictions on the actuator (20, 22) and are controlling the actuator to perform testing (during a testing state, control unit 16 reduces restrictions on closing the grips when testing is performed); wherein the one or more restricted states comprise: a setup state (initialization state) which the one or more processors (16) are restricting the actuator (20, 22) and controlling the actuator in response to operator inputs (at least in an initialization state control unit 16 restricts valves 20 and 22 to open the grips in response to an operator starting the firmware; ¶¶ [0032-0033]); and a disabled state (emergency stop state) in which the one or more processors (16) are restricting the actuator (20, 22) and do not control the actuator in response to operator inputs (in an emergency stop state, control unit 16 restricts valves 20 and 22 to open grips 102 .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (WO 2017/176568 A1) in view of Byner et al. (WO 2016/139147 A1).
Regarding claims 2, 4, 5, 13, and 15, Barrett discloses the invention as set forth above.

Byner et al., herein Byner, teaches a safety control system having one or more processors (6, 7), wherein the one or more processors (6, 7) comprise a safety processor having a plurality of processing cores (subsystems 6 and 7 are processing cores that detect potentially hazardous events; p. 12, ll. 20-25) configured to: execute redundant code to monitor a plurality of inputs (from two different sensors; p. 13, ll. 1-4); and compare outputs of the redundant code (outputs of the redundant code of redundant subsystems 6 and 7 are compared to determine hazard events; p. 12, ll. 27-29); wherein at least one of a control of an actuator disabling switch or control of a state output indicator (such as indication of a hazard event) is based on the comparison of the outputs (an indication of a hazard event may be based on comparison of outputs of redundant subsystems 6 and 7); further comprising at least one of a mechanically interlocked guard door or a light curtain (light barrier), configured to output a guarding input (sensor results input into redundant subsystems 6 and 7 may be from a light barrier; p. 14, ll. 16-18); wherein the one or more processors (6, 7) are configured to limit a speed of an actuator in response to the guarding input (a speed and other operating parameters of an industrial robot may be changed in response to sensor input such as a light barrier; p. 16, ll. 4-8); further comprising a power supply monitor circuit (some circuit is required to perform an internal diagnostic function) configured to monitor a power supply of the system, wherein the one or more processors (6, 7) are configured to at least one of set the state of the system or disable operation of the system in response to a signal from the power supply monitor circuit indicating that the power supply is out of tolerance (an internal diagnostic function may 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Barrett with the dual processors of Byner to provide a safety control system that determines a failure situation with greater accuracy and reduced production losses (Byner, p. 3, ll. 3-9).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (WO 2017/176568 A1) in view of Kawano (US 2013/0055823 A1).
Regarding claims 6-8, Barrett discloses the invention as set forth above with regard to claim 1, and further, wherein the operator-accessible component comprises an automatic grip (102, 104) or a manual grip configured to grip a material under test, wherein the actuator (20, 22) is configured to actuate the automatic grip or the manual grip (valves 20 and 22 are part of the actuator system that opens and closes grips 102 and 104 and moves them closer or apart; ¶¶ [0019-0021]); wherein the one or more processors (16) are configured to limit at least one of the actuator or a second actuator based on the state of the material 
Barrett is silent on monitoring a speed of a crosshead.
Kawano teaches a crosshead (13) configured to move an automatic grip (21, 22) or the manual grip to position the automatic grip or the manual grip or apply force to a material (10) under test held by the automatic grip or the manual grip; and a second actuator (30) configured to actuate the crosshead (load mechanism actuates crosshead 13; ¶ [0030]), a plurality of speed sensors (14, 15, 40) configured to monitor a speed of the crosshead (load cell 14, displacement meter 15, and calculation control part 40 monitor a speed of crosshead 13), one or more processors configured to: limit the speed of the crosshead (speed of crosshead 13 is controlled by calculation control part 40; ¶ [0051]); compare speeds detected by the speed sensors (results detected by load cell 14, displacement meter 15, and angular speed of motor 31 determined by calculation control part 40 are compared; ¶ [0035]); and when the compared speeds have more than a threshold difference, 
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Barrett with the speed monitoring of Kawano to provide a material testing system that can obtain adequate test results by reducing a variation of test force in a plastic region (Kawano, ¶¶ [0013-0014]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852